DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 
Claim Rejections - 35 USC § 102 - Anticipation
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 19-25, 28-29 and 36-37 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Glandorf et al. (US 6,821,507).
Glandorf et al. disclose stannous oral care compositions. The compositions comprise a stannous ion source, a fluoride ion source, and a polymeric mineral surface active agent that binds stannous, said compositions providing adequate therapeutic efficacy with minimal side effects of tooth staining and astringency. The composition simultaneously provides reduction and control of supragingival calculus. The present oral care compositions may be formulated as single phase or dual phase compositions. (Abstract). Stannous sources includes stannous salts such as stannous fluoride, stannous chloride, stannous gluconate, and stannous lactate. The stannous salts may also be used in combinations. The combined stannous salts will be present in an amount of from about 0.05% to about 11%, by weight of the total composition. Formulations typically include stannous levels, provided by stannous fluoride and other stannous salts, ranging from about 3,000 ppm to about 15,000 ppm stannous ions in the total composition (col. 6, lines 28-53). Thickening agents include hydroxyethyl cellulose, carboxyvinyl polymers, carrageenan and xanthan gum and comprise 0.1 to 15 by weight of the composition (col. 12, lines 10-25).The mineral surface active agent (MSA) is used in the compositions and include polymers such as copolymers of phosphate or phosphonate containing monomers or polymers with other monomers such as ethylenically unsaturated monomers and amino acids or with other polymers such as proteins, polypeptides, polysaccharides, poly(acrylate), poly(acrylamide), poly(methacrylate), poly(ethacrylate), poly(hydroxyalkylmethacrylate), poly(vinyl alcohol) and poly( maleic anhydride). Polymers also include polyphosphates.  Anticalculus agents include synthetic anionic polymers including polyacrylates and copolymers of maleic anhydride or acid and methyl vinyl ether (e.g., Gantrez, examples in Gaffar et al. US 4,627,977). Other agents include pyrophosphate salts and tripolyphosphate salts (col. 10, lines 43-55). This would meet the limitation of a film forming material. The compositions may be formulated into single phase and dual phase dentifrices (examples). Polishing materials include silica. Mixtures of abrasives may also be used (col. 11, lines 1-10). A single dentifrice comprises stannous chloride (1.5%), stannous fluoride (0.454%, stannous salt), Poloxamer 407 (a film forming agent), silica, carboxymethyl cellulose (a cellulosic polymer), xanthan gum (0.100%, a hydrophilic organic polymer and Glass H (a polyphosphate) (Formula A). A two part dentifrice composition comprises  carboxymethyl cellulose, polyoxyethylene, glass H polyphosphate, silica and xanthan gum in the first part and stannous sulfate, Poloxamer 407 (a film forming material), xanthan gum, hydroxyethyl cellulose in the second part and a polyphosphate, zinc lactate, carboxymethylcellulose, zinc lactate (an antimicrobial) and silica in the second part (Formula 4a and 4b). In regard to the method claims, the compositions are used to treat the oral cavity and therefore meet the instant method claims. 
Glandorf et al. anticipate the instant claims. 

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

1) Claims 26-27 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glandorf et al. (US 6,821,507).
Glandorf et al. are discussed above and disclose that mixtures of stannous salts may be used and include stannous fluoride and stannous chloride. Chelating agents include pyrophosphate. Thickening agents include carrageenan. Anticalculus agents include and copolymers of maleic anhydride or acid and methyl vinyl ether (e.g., Gantrez, examples in Gaffar et al. US 4,627,977).
The prior discloses compositions containing a stannous salt, a cellulose polymer, Gantrez and carrageenan. Together these would provide a composition as claimed instantly. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.   The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Therefore, it would have been obvious to use each of the above components in one compositions for their known function, because they are suitable for use in the compositions and because they are suggested by Glandorf et al. 
 

2) Claims 30 and 32-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glandorf et al. (US 6,821,507) in view Dixit et al. (US 2005/0207997).
Glandorf et al. is discussed above and differ from the instant claims insofar as they do not appear to disclose a high cleaning silica and a divalent pyrophosphate
Dixit et al. disclose oral care compositions for whitening. The whitening compositions may comprise a stannous ion source. Orally acceptable stannous ion sources include without limitation stannous fluoride, other stannous halides such as stannous chloride dihydrate, stannous pyrophosphate, organic stannous carboxylate salts such as stannous formate, acetate, gluconate, lactate, tartrate, oxalate, malonate and citrate, stannous ethylene glyoxide and the like. One or more stannous ion sources are optionally and illustratively present in a total amount of about 0.01% to about 10%, for example about 0.1% to about 7% or about 1% to about 5% by weight of the composition as a whole (paragraph 0040). The compositions comprise anticalculus agents such as polyvinyl methyl ether/maleic anhydride (PVME/MA) copolymers and tetrasodium pyrophosphate (paragraphs 0037-0039). Polyvinyl pyrrolidone may also be added in the composition (paragraph 0013). The compositions also comprise silica abrasive agents. Suitable abrasives include without limitation silica, for example in the form of silica gel, hydrated silica, pyrogenic silica or precipitated silica. A first abrasive selected primarily for high cleaning efficacy and a second abrasive selected primarily for polishing efficacy and/or enhanced mouth feel may be added. Such first and second abrasives are herein termed "high-cleaning" and "prophy" abrasives respectively. For example, a high-cleaning silica and a prophy silica can be included, each illustratively in a total amount of about 5% to about 15% by weight of the second component.
It is obvious to replace one component for another equivalent component if it is recognized in the art that two components are equivalent and is not based on the Applicant disclosure. See MPEP 2144.06,II.  It is also prima facie obviousness to select a known material based on its suitability for its intended use. Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art to have used stannous pyrophosphate in place of stannous chloride or stannous fluoride as a stannous source in the compositions of Glandorf et al. based on the prior art's recognition that such species are equivalent in function, and because it is a suitable stannous ion source for oral care compositions. 
It would have been obvious to one of ordinary skill in the art to have used a high cleaning silica as a silica and tetrasodium pyrophosphate as the pyrophosphate in the compositions of Glandorf et al. to produce a high cleaning composition and because of their suitability for oral care compositions. 


Double Patenting
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 19-37 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 19-37 of copending Application No. 17/302,095 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Obvious-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 19-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,940,280. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both recite an oral composition comprising a stannous salt, and a film forming material. The instant claims differ from the patented claims insofar as they do not define the film forming material as a methylvinyl ether-maleic anhydride copolymer until the dependent claims, and discloses a cellulosic polymer and hydrophilic polymer in the independent claim whereas the patented claims disclose cellulosic polymers and hydrophilic polymers as a part of the carrier and define the components in the patent specification. The compositions of the instant claims do not recite water and therefore would meet 10% or less of water. Therefore, the compositions of the instant claims are obvious over the patented claims.

2) Claims 19-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,481,004 in view of US Patent No. 8,940,280. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both recite an oral composition comprising a stannous salt, and a film forming material. The instant claims differ from the patented claims insofar as they do not define the film forming material as a methylvinyl ether-maleic anhydride copolymer until the dependent claims, and discloses a cellulosic polymer and hydrophilic polymer in the independent claim whereas the patented claims disclose cellulosic polymers and hydrophilic polymers as a part of the carrier and define the components in the patent specification. The compositions of the instant claims do not recite water and therefore would meet 10% or less of water.  
US Patent No. 8,940,280 discloses similar oral care compositions comprising cellulosic polymer and hydrophilic polymer.
It is also prima facie obviousness to select a known material based on its suitability for its intended use. See MPEP 2144.07. It would have been obvious to have used a cellulosic polymer and hydrophilic polymer in the compositions of the patented claims because they are suitable for use in oral care compositions. 
Therefore, the compositions of the instant claims are obvious over the patented claims.

3) Claims 19-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,265,710. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both recite an oral composition comprising a stannous salt and a film forming material. The instant claims differ from the patented claims insofar as they do not define the film forming material as a methylvinyl ether-maleic anhydride copolymer until the dependent claims, and discloses a cellulosic polymer and hydrophilic polymer in the independent claim whereas the patented claims disclose cellulosic polymers and hydrophilic polymers as a part of the carrier and define the components in the patent specification. The compositions of the instant claims do not recite water and therefore would meet 10% or less of water. Therefore, the compositions of the instant claims are obvious over the patented claims.

4) Claims 19-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,968,527. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both recite an oral composition comprising a stannous salt, and a film forming material. The instant claims differ from the patented claims insofar as they do not define the film forming material as a methylvinyl ether-maleic anhydride copolymer until the dependent claims, and discloses a cellulosic polymer and hydrophilic polymer in the independent claim whereas the patented claims disclose cellulosic polymers and hydrophilic polymers as a part of the carrier and define the components in the patent specification. The compositions of the instant claims do not recite water and therefore would meet 10% or less of water. Therefore, the compositions of the instant claims are obvious over the patented claims.

5) Claims 19-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,013,672. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both recite an oral composition comprising a stannous salt, thickening agents, a hydrophilic organic polymer, less than about 10% water and a film forming material. The instant claims differ from the patented claims insofar as they do not define each of the recited components until the dependent claims, whereas the patented claims define the components in the patented claims. Therefore, the compositions of the instant claims are obvious over the patented claims.


Claims 19-35 are rejected.
Claims 36-37 are withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612